OPINION — AG — ** CHANGE OF SALARY — COUNTY OFFICERS ** SALARIES FOR COUNTY OFFICIALS MAY BE COMPUTED ON THE NEW VALUATION IN ACCORDANCE WITH 19 O.S. 180.63 [19-180.63] AND 19 O.S. 180.64 [19-180.64](A) AS OF THE EFFECTIVE DATE OF THE NEW INCREASED VALUATION USING THE FORMULA SET OUT IN SAID STATUTES FOR THOSE COUNTIES WHERE THE COUNTY ASSESSOR HAS CERTIFIED TO SUCH AN INCREASE AS PROVIDED FOR IN 19 O.S. 180.59 [19-180.59] (PROPERTY VALUATION, TAXABLE PROPERTY, SALARIES, OFFICERS) CITE: ARTICLE XXIII, SECTION 10, 19 O.S. 180.58 [19-180.58], OPINION NO. 74-180, OPINION NO. 65-294, 19 O.S. 180.63 [19-180.63] (ALLEN K. HARRIS)